Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Reports Second Quarter Results TORONTO, Aug. 13 /CNW/ - (TSX: KFS, NYSE: KFS) Kingsway Financial Services Inc. ("Kingsway" or the "Company") today announced its financial results for the second quarter ended June 30, 2010. All amounts are in U.S. dollars unless indicated otherwise. The Company reported a second quarter net loss of $18.5 million (net income of $5.6 year to date) or loss of $0.36 (income of $0.11 year to date) per share diluted. The book value has decreased from $3.28 per share at December 31, 2009 to $2.91 per share at June 30, 2010. The following are the highlights of the second quarter of 2010: Major events: << - During the second quarter KFS Capital LLC commenced an offer to purchase up to 1,500,000 Kingsway Linked Return Of Capital ("KLROC") units at a price of C$20.00 cash per unit, which was completed subsequent to quarter end. - $10.8 million of the Company's debt was repurchased in the quarter, resulting in a gain of $1.5 million. - A legal set-off agreement was put in place during the second quarter which allows for the investment in KLROC units to be offset against the related debt. The KLROC units were carried at C$17.73 per unit at June 30, 2010. An increase to the carrying value of the KLROC units will increase the amount of the set-off and reduce the related debt. - The Company's disclosure at August 3, 2010 was based on the KLROC units' redemption value in 2015 of C$25.00 per unit. - Subsequent to quarter end, the Company repurchased an aggregate principal amount of $47.7 million of debt for a total purchase price of approximately $45.1 million. - Subsequent to quarter end, the Company has extended an offer to William Hickey, who has agreed to the join the Company as a Managing Director of KFS Capital LLC and is expected to be appointed as Chief Operating Officer once his employment begins. Bill brings significant experience in property and casualty industry and will be charged with overseeing all the U.S. operations. >> Operational results: << - An underwriting loss of $20.0 million was recorded in the US segment for the second quarter ($43.2 million year to date). - Net income of $4.5 million was recorded in the Corporate segment for the second quarter (net loss of $5.3 million for year to date). - 85.2% of gross premiums written in the second quarter (84.6% year to date) were generated from non-standard automobile, the core line of business. - Investment income increased by 6.4% to $11.7 million compared to the same quarter last year, which was primarily a result of favourable impact of the strengthening US dollar on the Company's unhedged Canadian dollar debt, mitigated by a decline in interest income on the fixed income securities portfolio due to smaller size of the portfolio as a result of reduction in premiums written and lower yields. - A loss of $2.2 million was recorded on the disposal of Jevco Insurance Company generated by the disposition of property below carrying value. >> Dividend The Board of Directors has decided that a quarterly dividend will not be declared for the second quarter of 2010. About the Company Kingsway focuses on non-standard automobile insurance in the United States of America. Kingsway's primary businesses are the insuring of automobile risks for drivers who do not meet the criteria for coverage by standard automobile insurers. The Company operates through wholly-owned insurance subsidiaries in the U.S. which it is currently consolidating into three operating units to reduce overhead and strengthen its competitive position. The common shares of Kingsway Financial Services Inc. are listed on the Toronto Stock Exchange and the New York Stock Exchange, under the trading symbol "KFS". This news release contains forward-looking information. This news release also contains certain non-GAAP measures. Please refer to the sections entitled "Forward Looking Statements" and "Non-GAAP Financial Measures" in the following Management's Discussion and Analysis. Financial Summary: The following information throughout the Financial Summary and Management's Discussion and Analysis presents the financial results as continuing operations unless otherwise specifically stated as discontinued operations: << Three months ended June 30: Six months ended June 30: (in millions of dollars except per share values) 2010 2009 Change 2010 2009 Change Gross premiums written $ 58.9 $ 86.7 (32.1%) $ 143.2 $ 223.6 (36.0%) Underwriting loss (24.1) (29.4) 18.0% (53.6) (37.3) (43.7%) Investment income 11.7 11.0 6.4% 13.2 19.3 (31.6%) Net realized gains (loss) 0.3 0.1 200.0% 0.9 (2.0) 145.0% Gain on buy back of debt 1.5 2.6 (42.3%) 16.6 2.6 538.5% Loss from continuing operations (16.3) (11.6) (40.5%) (33.1) (17.2) (92.4%) Net income (loss) (18.5) (38.4) 51.8% 5.6 (96.6) 105.8% Diluted loss per share - continuing operations (0.31) (0.21) (47.6%) (0.64) (0.31) (106.5%) Diluted earnings (loss) per share - net income (loss) (0.36) (0.70) 48.6% 0.11 (1.75) 106.3% Book value per share 2.91 6.67 (56.4%) 2.91 6.67 (56.4%) Combined ratio 134.6% 126.5% 8.1% 135.4% 115.1% 20.3% - The loss of $16.3 million from continuing operations for the quarter ($33.1 million year to date) arose primarily from underwriting losses of $20.0 million in the quarter ($43.2 million year to date) in the US segment, which included adverse development of $5.3 million ($11.8 million year to date), and expenses of $4.1 million in the Corporate segment for the quarter ($10.4 million year to date), partially offset by $11.7 million ($13.2 million year to date) of investment income, $0.3 million ($0.9 million year to date) of net realized gains, and $1.5 million ($16.6 million year to date) of gains on the buyback of debt. The loss incurred in the Corporate segment is a result of a higher remaining expense base in continuing operations as the Company is no longer allocating a portion of these costs to discontinued operations. - Gross premiums written decreased by 32.1% for the quarter to $58.9 million (36.0% to $143.2 million year to date) from $86.7 million in the second quarter last year ($223.6 million prior year to date). The significant reduction in premium volume is a reflection of the Company's strategy of discontinuing certain lines of business, primarily within its commercial lines. - As a result of the Company re-focusing its efforts on core, profitable lines of business, non standard automobile premiums for six months to June 30, 2010 were $121.1 million or 84.6% of the total gross premiums written compared to $164.6 million or 73.6% of gross premiums written in the same period last year. - The net adverse reserve development recorded in the quarter totaled $5.3 million. The adverse development was equally generated by the personal lines and commercial lines of business. - For the three months ended June 30, 2010, investment income, excluding net realized gains was $11.7 million compared to $11.0 million for the same quarter of 2009, a 6.4% increase. The increase in investment income was primarily a result of favourable impact of the strengthening US dollar on the Company's unhedged Canadian dollar debt, mitigated by a decline in interest income on the fixed income securities portfolio due to smaller size of the portfolio as a result of reduction in premiums written and lower yields. - General and administrative expenses increased 4.6% to $25.0 million in the second quarter of 2010 from $23.9 million in the same quarter last year (17.8% to $49.6 million from $42.1 million for the year to date). This increase in 2010 general and administrative expenses is primarily the result of 2009 expenses being reduced by the receipt of $11.0 million in proceeds from the settlement of two lawsuits in the second quarter of 2009. - As at June 30, 2010, the book value per share was $2.91 compared to $3.28 as at December 31, 2009 and $6.67 as at June 30, 2009. >> Kingsway Financial Services Inc.'s Management Discussion and Analysis The following management's discussion and analysis ("MD&A") should be read in conjunction with: (i) the Kingsway Financial Services Inc.'s ("Kingsway" or the "Company") unaudited interim consolidated financial statements for the second quarter of fiscal 2010, and the notes related thereto; (ii) the annual MD&A for fiscal 2009 set out on pages 1 to 44 in the Company's 2009 Annual Report, including the section on risk factors; and (iii) the audited consolidated financial statements for fiscal 2009 set out on pages 51 to 106 of the Company's 2009 Annual Report, and the notes related thereto. The Company's financial results are reported in U.S. dollars. Unless otherwise indicated, all amounts are in U.S. dollars and have been derived from financial statements prepared in accordance with Canadian generally accepted accounting principles ("GAAP"). Non-GAAP Financial Measures The Company uses both GAAP and certain non-GAAP financial measures to assess performance. Securities regulators require that companies caution readers about non-GAAP financial measures that do not have a standardized meaning under GAAP and are unlikely to be comparable to similar measures used by other companies. Kingsway, like many insurance companies, analyzes performance based on underwriting ratios such as combined, expense and loss ratios. The loss ratio is derived by dividing the amount of net claims incurred by net premiums earned. The expense ratio is derived by dividing the sum of commissions and premium taxes and general and administrative expenses by net premiums earned. The combined ratio is the sum of the loss ratio and the expense ratio. A combined ratio below 100% demonstrates underwriting profit whereas a combined ratio over 100% demonstrates an underwriting loss.
